WILLIAM BLAIR FUNDS SUPPLEMENT TO PROSPECTUSES DATED MAY 1, 2008 AS SUPPLEMENTED JUNE 30, 2008 The information below supplements and supercedes the applicable disclosure in the “Small Cap Growth Fund – Summary” section of the Prospectuses. The Small Cap Growth Fund is open to investors effective June 30, 2008.The Fund may close or re-open to new or existing shareholders at any time. The information below supplements and supersedes the applicable disclosure under “William Blair Small Cap Growth Fund – Portfolio Management” in the Investment Objectives and Principal Investment Strategies section of the Prospectuses. The Small Cap Growth Fund is co-managed by Karl W. Brewer, Colin J. Williams and Michael P. Balkin. These three individuals are responsible for investment strategy, asset allocation, portfolio construction, the majority of research of companies in the Fund's portfolio of investments, and security selection. All portfolio decisions regarding stock selection and portfolio construction are made jointly by the three Fund managers. Informal meetings take place daily between the three members of this management team. It is from these frequent meetings that the portfolio is constructed. Each team member is responsible for sponsoring a stock for inclusion in the portfolio, and it is up to him or her to conduct the appropriate research. Michael P. Balkin, an associate with William Blair & Company, L.L.C., has co-managed the Fund since 2008.He returned to William Blair in 2008 after spending three years (2005-2008) as a partner with Magnetar Capital and as the Chief Investment Officer of Magnetar Investment Management.Prior to joining Magnetar in 2005, he spent fifteen years (1990-2005) with William Blair in various positions, including serving as a co-manager of the Fund from its inception in 1999 to 2005.Education: B.A. Northwestern University. WILLIAM BLAIR FUNDS 222 West
